oO CO YN DN AH BR WY KH

Ye NY MY NY NY NY BD Be Rm ee ee ee Se ee LL
Nn mA FF YW NY KF SD 0 we WD HW KR WwW HM SY SG

 

 

Case 2:18-cr-00281-RSL Document 5-3 Filed 11/18/19 Page 1 of 1

THE HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, ) No. CR18-281-RSL
)
Plaintiff, )
) (PROPOSED) ORDER GRANTING
Vv. ) MOTION FOR TERMINATION OF
) SUPERVISED RELEASE
DENNIS VILLAS, )
)
Defendant.

)
)

This matter has come before the Court on Dennis Villas’s motion to terminate
his remaining period of supervised release. The Court has reviewed the motion, records,
and files herein, as well as the factors set forth in 18 U.S.C. § 3553(a).

IT IS NOW ORDERED that Mr. Villas’s term of supervised release be
terminated pursuant to 18 U.S.C. § 3583(e).

DATED this i day of-November.2019.

(WAS Cruk’

ROBERT S. LASNIK
UNITED STATES DISTRICT JUDGE

Submitted by:
s/ Christopher Sanders
Assistant Federal Public Defender
Attorney for Dennis Villas
FEDERAL PUBLIC DEFENDER
ORDER FOR TERMINATION 1601 Fifth Avenue, Suite 700
OF SUPERVISED RELEASE Seattle, Washington 98101

(Dennis Villas, CR18-281-RSL) - 1 (206) 553-1100

 
